Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 02/21/2022. Claims 1, 7, 11, 18, and 20 have been amended. Claims 6, 8, 12, 16-17, and 19 are canceled. Thus, claims 1-5, 7, 9-11, 13-15, 18, and 20 are currently pending in the instant application. 
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-5, 7, 9-11, 13-15, 18, and 20 objected to because of the following informalities:  
In claim 1, it is suggested that the limitation “the plurality of parasitic capacitance discharge circuit elements actively discharge a parasitic capacitance” should be changed to --the plurality of parasitic capacitance discharge circuit elements actively discharge a parasitic capacitance of the respective LED and reduce a discharge time of the parasitic capacitance from the respective LED-- at the end of the paragraph to make it clearer,
In claim 11, it is suggested to add the limitation --the plurality of parasitic capacitance discharge circuit elements actively discharge a parasitic capacitance of the respective LED and reduce a discharge time of the parasitic capacitance from the respective LED-- to the end of the paragraph to make it clearer.
In claim 18, it is suggested to add the limitation --the plurality of parasitic capacitance discharge circuit elements actively discharge a parasitic capacitance of the respective LED and reduce a discharge time of the parasitic capacitance from the respective LED-- to the end of the paragraph to make it clearer.
Claims 2-5, 7, 9-10,13-15 and 20 are depending on claims 1, 11 and 18, and are objected as the same reason as stated above.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-5, 7, 9-11, 13-15, 18, and 20 are allowable if the objections above are fixed.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        02/26/2022